Citation Nr: 0828347	
Decision Date: 08/21/08    Archive Date: 09/02/08

DOCKET NO.  98-18 035A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for a psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel




INTRODUCTION

The veteran served on active duty from June 1969 to January 
1971.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 1995 administrative denial of the 
New York, New York, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied reopening the claim for 
entitlement to service connection for a psychiatric disorder.

The issue of entitlement to service connection for a 
psychiatric disorder is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a March 1987 administrative decision, the RO denied a 
request by the veteran to reopen a claim of entitlement to 
service connection for a psychiatric disorder.  The veteran 
did not appeal that decision.

2.  Evidence presented since the March 1987 decision relating 
to the claim of entitlement to service connection for a 
psychiatric disorder bears directly and substantially on the 
specific matter under consideration, is not cumulative and 
redundant, and is so significant that it must be considered 
in order to fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The March 1987 administrative decision which denied a 
request by the veteran to reopen a claim of entitlement to 
service connection for a psychiatric disorder is final.  
38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 
(2007).  

2. Evidence presented since the March 1987 administrative 
decision is new and material, and the veteran's claim of 
entitlement to service connection for a psychiatric disorder 
has been reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000, VA has 
certain duties to notify and assist the appellant.  Given the 
fact that the Board is reopening the claim of entitlement to 
service connection for a psychiatric disorder and remanding 
the case for further development, it is not necessary to 
review whether VA has fully complied with the VCAA, as the 
Board is remanding the claim to fulfill such duties.

Generally, a rating decision that is not appealed is final 
and binding on all field offices of VA as to conclusions 
based on the evidence on file at the time VA issues written 
notification.  38 C.F.R. § 3.104(a) (2007).  A decision by 
the RO may not thereafter be reopened and allowed except if 
the claimant submits new and material evidence.  38 U.S.C.A. 
§ 7105(c) (West 2002).  Under 38 U.S.C.A. § 5108, it states 
if new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  

The Board notes that the provisions defining what constitutes 
new and material evidence under 38 C.F.R. § 3.156(a) were 
amended in August 2001.  However, the amended regulation 
applies only to those claims filed on or after the August 
2001 effective date.  The veteran's application to reopen the 
claim for service connection for a psychiatric disorder was 
filed prior to this date.  Therefore, the definition in 
effect prior to that date is applicable here.

Under the version of 38 C.F.R. § 3.156 applicable to claims 
to reopen filed prior to August 2001, new and material 
evidence is defined as "evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  See also Hodge v. West, 
155 F.3d 1356 (1998).

When determining whether the claim should be reopened, the 
credibility of the newly-submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  
However, the "benefit of the doubt doctrine" does not apply 
to the preliminary question as to whether new and material 
evidence has been received to reopen a claim.  Martinez v. 
Brown, 6 Vet. App. 462 (1994).  Further, in order to reopen a 
claim there must be new and material evidence presented or 
secured since the time that the claim was last finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  

The record shows that the veteran has filed several claims 
over the years to have his psychiatric disorder, diagnosed as 
schizophrenia, schizoaffective disorder, and bipolar 
disorder, service-connected.  His claim was first denied in 
January 1975, and the veteran was notified of this decision 
in February 1975.  He did not appeal that denial.  His claim 
was last denied in a March 1987 administrative decision.  

At the time of the March 1987 denial, the evidence of record 
consisted of service medical records, a VA examination 
report, private medical records, two statements from a 
private physician, Dr. AVJ, and the veteran's contentions.  
The service medical records show the veteran was hospitalized 
for six weeks and diagnosed with emotionally unstable 
personality disorder.  The treating physician determined 
there was no evidence of psychosis or neurosis present, but 
there was ongoing evidence of "a longstanding personality 
disorder."  A January 1984 VA examination report shows the 
examiner diagnosed the veteran with schizophrenia.  Private 
medical records confirm that diagnosis.  Dr. AVJ wrote two 
letters wherein he attributed the post service diagnosis of 
schizophrenia to the veteran's service.  

In the March 1987 notification letter, the RO stated that the 
veteran's claim was denied in February 1975 and that his 
recent claim was "essentially a duplicate of the claim" he 
had previously filed and that the evidence received was not 
new and material.  It informed the veteran that he could 
appeal this decision within one year from the date of the 
letter.  The veteran did not appeal the decision, and it is 
final.  

The next time the veteran filed an application to reopen the 
claim for service connection for a psychiatric disorder was 
in June 1995.  

The underlying claim involves a claim for service connection.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  

Additionally, certain chronic disabilities, including 
psychoses, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2007).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

The newly-received evidence-received since the last final 
disallowance in March 1987-consists of private medical 
records, dated from 1973 to 2006, VA treatment records, dated 
from 1995 to 2007, a June 2003 VA examination report, lay 
statements from the veteran's sister and mother, and 
statements from the veteran.  In several of the private 
medical records, physicians stated the veteran had a nervous 
breakdown in service or that his current psychiatric disorder 
dated from 1970, while the veteran was in service.  

The Board finds that such evidence is so significant that it 
must be considered in order to fairly decide the merits of 
the claim for entitlement to service connection for a 
psychiatric disorder.  See 38 C.F.R. § 3.156(a).  
Specifically, accepting the credibility of such statements, 
it provides a nexus between the post service psychiatric 
disorder and service.  While Dr. AVJ had provided evidence of 
a nexus between the post service psychiatric disorder and 
service, these private medical records are from other 
physicians, and thus cannot be considered duplicative of Dr. 
AVJ's letters.  The Board concludes that new and material 
evidence has been presented, and the claim for service 
connection for a psychiatric disorder has therefore been 
reopened.


ORDER

New and material evidence having been presented, the claim of 
entitlement to service connection for a psychiatric disorder 
is reopened.


REMAND

In light of the Board's decision granting the veteran's 
petition to reopen his previously denied claim for service 
connection for a psychiatric disorder, a remand of the 
underlying service connection claim is necessary to accord 
the RO an opportunity to adjudicate this issue on a de novo 
basis.
 
The veteran has stated numerous times throughout the record 
that he is in receipt of Social Security Administration 
disability benefits going back to 1975 based upon a 
psychiatric disorder.  There has been no attempt to obtain 
the Social Security Administration records, and an attempt to 
obtain them must be made before a decision on the claim for 
service connection for a psychiatric disorder can be made.  
See Murincsak v. Derwinski, 2 Vet. App. 363 (1993).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should provide the veteran 
with a VCAA notice, which includes how 
disability evaluations and effective dates 
are assigned and the type evidence which 
impacts those determinations.

2.  The RO/AMC should obtain all documents 
pertaining to the veteran's award of 
benefits from the Social Security 
Administration, and then associate these 
documents with his claims folder.  
Specifically, these should include copies 
of the medical records used to make the 
determination of entitlement to such 
benefits.  

3.  After completion of the above 
development, and any additional 
development deemed appropriate by the 
RO/AMC, the RO/AMC should then 
readjudicate the veteran's claim on the 
merits of entitlement to service 
connection for a psychiatric disorders in 
light of all pertinent evidence and legal 
authority.  If the benefit sought on 
appeal is not granted, a supplemental 
statement of the case should be issued.  
The case should then be returned to the 
Board after compliance with requisite 
appellate procedures.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 




	(CONTINUED ON NEXT PAGE)




of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
ANDREW P. HINTON
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


